Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-27-2007

USA v. Mason
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5540




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Mason" (2007). 2007 Decisions. Paper 691.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/691


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No. 05-5540

                           UNITED STATES OF AMERICA,


                                            v.

                                    CRAIG MASON,
                                                        Appellant

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         District Judge: Hon. Gene E.K. Pratter
                                      (04-cr-00720)

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 14, 2007

            Before: McKEE, STAPLETON, and NYGAARD, Circuit Judges

                             (Opinion Filed: July 27, 2007)

                                     _____________

                                       OPINION
                                     _____________

McKEE, Circuit Judge

       Craig Mason appeals the District Court’s denial of his motion to suppress

claiming that the government failed to establish reasonable suspicion for an investigatory

stop of his car under Terry v. Ohio, 392 U.S. 1, 21 (1968). For the reasons that follow,



                                             1
we will affirm.1

       Mason argues that police had insufficient information to support an investigatory

stop. The Fourth Amendment allows police to “conduct a brief, investigatory stop when

the officer has a reasonable, articulable suspicion that criminal activity is afoot.” Illinois

v. Wardlow, 528 U.S. 119, 123 (2000). In determining whether circumstances warrant

this intrusion, “the totality of the circumstances-the whole picture-must be taken into

account.” United States v. Cortez, 449 U.S. 411, 417-18 (1981). Accordingly, “even

factors independently ‘susceptible to innocent explanation’ can collectively amount to

reasonable suspicion.” United States v. Brown, 448 F.3d 239, 252 (3d Cir. 2006).

Moreover, police officers may rely “on their own experience and specialized training to

make inferences from and deductions about the cumulative information available to them

that ‘might well elude an untrained person.’” United States v. Arvizu, 534 U.S. 266, 274,

273 (2000).

       Given this standard, the District Court correctly determined that the police had

sufficient information to justify a brief investigatory detention of Mason’s car under

Terry. When Pennsylvania Narcotics Agent Alan Basewitz inspected the crate in

question, he found the crate’s construction and labels consistent with that of other drug

shipments. Later, Mason was observed waiting at the specified address and leaving



       1
         We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s
findings of fact for clear error, and conduct plenary review of that court’s application of law to
those facts. United States v. Perez, 280 F.3d 318, 336 (3d Cir. 2002).

                                                 2
shortly after the crate was delivered. Mason was alone throughout this period and there

was no other suspect at the scene. Accordingly, suspicion surrounding the delivery of the

crate focused solely on him. See United States v. Goodrich, 450 F.3d 552, 561, 563 (3d

Cir. 2006).

       Although no one fact would have justified the brief intrusion that accompanies a

Terry stop, the combination of these factors combined with the mobility resulting from

Mason leaving the location of the garage after receiving the shipment, was sufficient to

arouse the reasonable suspicion of a trained narcotics officer.2 “A reasonable suspicion of

criminal activity may be formed by observing exclusively legal activity.” United States v.

Ubiles, 224 F.3d 213, 217 (3d Cir. 2000).

           When the experience of these officers is added to the overall scope of the

situation, the totality of the circumstances warranted reasonable suspicion that the

Appellant was engaging in criminal activity. See Cortez, 449 U.S. at 417-18. It was not

necessary for the police to have reason to believe Mason had drugs in his car. It was

sufficient that they had a reasonable suspicion that he was currently involved in a drug

business involving the drugs at the house. Upon review of the district court’s decision,

we can find no error.

       The order of the District Court denying Appellant’s Motion to Suppress is

affirmed.


       2
        Agent Alan Basewitz had been a narcotics agent since 1990. Supervisory Agent Phillip
Delvin was a six-year veteran of the DEA and made the decision to detain the Mason.

                                               3